Case 6:18-cv-00227-RBD-GJK Document 26 Filed 11/05/18 Page 1 of 1 PageID 111




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

KATHY HUNTLEY,

       Plaintiff,

v.                                                        Case No. 6:18-cv-227-Orl-37GJK

NATIONSTAR MORTGAGE LLC,

      Defendants.
_____________________________________

                                 ORDER OF DISMISSAL

       The parties have filed a Joint Stipulation for Dismissal with Prejudice. (Doc. 25).

The notice is effective without an order.         See Fed. R. Civ. P. 41(a)(1)(A)(ii); Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012). Accordingly, the Clerk

is directed to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on November 5, 2018.




Copies to:
Counsel of Record




                                            -1-
